DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
 Claims 1-30 are pending in this application and have been considered below
Arguments:
Concerning the applicant’s arguments that Koziol “does not disclose teach or suggest removing the indicia.”
Examiner’s Response:
The examiner respectfully disagrees.  The action of cropping is defined as the removal of unwanted area from an image.  Therefore, to crop an image is to remove a part of the image.    
Koziol ¶2 teaches “Many known types of decodable indicia fall under the category of barcodes …decodable indicia include optical character recognition (OCR), glyphs, or other visual markings.” Koziol ¶3 discloses “cropping the image based on the identified areas of interest… clipping one or more images from the image based on the identified areas of interest.”  Therefore, if an object has multiple decodable indicia visible to the camera such as a barcode and a label including characters for optical character recognition (OCR), Koziol crops the label and decodes the barcode.  This is explained in Koziol’s ¶28.  
	The examiner respectfully disagrees with the applicant’s arguments with respect to Fig. 2A and 2B.  Koziol specifically teaches cropping decodable indicia.  Fig.’s 2A and 2B and ¶¶5 6, 68 shows that Koziol is pre-processing an image by cropping one or more of the decodable indicia and sending the remaining uncropped decodable indicia to an external computer for decoding.   Simply put, the applicant’s discernment of Koziol in flawed.   

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (2010/0217678 A1 hereinafter “Goncalves”) in view of Glaser et al. (US 2017/0323376 A1 hereinafter “Glaser”) in view of Koziol et al. (US 20140014724 A1 hereinafter “Koziol”).

Goncalves discloses a computer-implemented method for detecting spoofing (¶3 discloses preventing UPC fraud), the method comprising: 
receiving, at one or more processors (¶4), image scan data, wherein the image scan data is of an object (¶¶25-26 discloses a UPC reader subsystem 113 that recognizes the UPC of the merchandise 112 contained in the image) and includes physical features of the object (¶28 disclose the visual sensor 120 may be used to recognize the identity of the merchandise and the size and shape of the merchandise) and wherein the image scan data includes at least one indicia corresponding to the object and decoded indicia data for determining a first identification data for the object (¶¶30-32 discloses an item of merchandise can be identified base on its UPC (i.e. decoded indicia data) and one or more visual models of the item (i.e. identification data for the object; ¶34 discloses the item is recognized based on the one or more acquired images which are compared to the current database of visual models of items using one of various pattern recognition algorithms known to those skilled in the art); 
cropping, at the one or more processors, the image scan data (¶36 discloses the continuous foreground is cropped, resulting in a segmented image of the item with the background removed (emphasis added); ¶38 discloses the image is cropped to retain only the portion corresponding to the foreground item); 


in response to the determination of the match prediction indicating a match, generating an (first– claims 15 and 23) authenticating signal, and in response to the determination of the match prediction indicating a non-match, generating an alarm (second authenticating – claims 15 and 23) signal (¶45 discloses if the UPC from the barcode reader is different from the UPC of a visually recognized item, a cashier or store manager may be alerted to the possibility of UPC barcode substitution fraud; ¶59 the acquired UPC, image, and recognition information is used to either ring-up the item or create an exception/alert to the customer, cashier, or other store personnel; ¶63 discloses for recognition and ring-up, the confidence score of the match can be a combination of the visual model's correlation score and a measure of how well the currently measured dimensions of the item being transacted matches the statistical dimension model). 
Goncalves disclose all of the subject matter as described above except for specifically teaching providing, at the one or more processors, the indicia-removed image scan data to a neural network for examining the physical features of the object in the indicia-removed image scan data and determining a second identification data based on the physical features; determining, at the neural network, a match prediction of the indicia-removed image scan data based on a comparison of the first identification data to the second identification data.  However, Glaser in the same field of endeavor teaches providing, at the one or more processors, the indicia-removed image scan data to a neural network for examining the physical features of the object in the indicia-removed image scan data and determining a second (¶72 disclose the imaging system 100 may include a set of image capture device 110 in different imaging capture configurations where, the various imaging capture configurations function to allow different systems to focus on providing a view into particular types of object information; ¶82 discloses the EOG system 200 can characterize compound objects in a hierarchical order such as a parent and child relationships; where, the parent of an object is generally the object that contains it and the child of an object is an object that it contains – for example, a box containing apples will have the box as the parent object and the apples as the child object; ¶85 discloses classification can leverage use of image feature extraction and classification, statistical machine learning, neural networks, heuristical processes and other suitable approaches. In one variation, image feature extraction and classification can be used in classifying multiple objects present in image data; ¶144 disclose the compound object modeling can be used where object transformations can be modeled when some interaction event alters object state); determining, at the neural network, a match prediction of the indicia-removed image scan data based on a comparison of the first identification data to the second identification data (¶62 discloses in compound object modeling , the EOG system preferably enables predicting or modeling probabilities of contained objects this can be used in accounting for a perceived appearance of an object; ¶97 discloses the virtual cart management system 310 can include configuration to identify the set of predicted objects possessed by a shopper and/or contained in a cart when the shopper is in a checkout region of a store; ¶254 disclose the first object discussed above is probabilistically associated with the shopper object as a possessed object with a confidence level, and as shown in FIG. 30, the maintaining of the EOG further includes: in a third region captured in the image data, classifying a second object and the shopper object associating the second object as a possessed object with the shopper object with a second confidence level, and updating the EOG wherein the first confidence level is altered at least partially in response to the second confidence level).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Goncalves and Glaser before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to allow a visual checkout system to identify objects based on multiple factors (Glaser ¶¶30-31, 58, 62).  This motivation for the combination of Goncalves and Glaser is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Goncalves disclose all of the subject matter as described above except for specifically teaching “to remove the at least one indicia from the image scan data to generate a indicia-removed image scan data.”  However, Koziol in the same field of endeavor teaches to remove the at least one indicia from the image scan data to generate a indicia-removed image scan data (¶2 discloses “Many known types of decodable indicia fall under the category of barcodes …decodable indicia include optical character recognition (OCR), glyphs, or other visual markings”; ¶3 discloses “cropping the image based on the identified areas of interest… clipping one or more images from the image based on the identified areas of interest”; ¶28 discloses “the regions of interest can be defined by locating one or more decodable indicia within the image, or, alternatively, by accepting a user input (e.g., via a touch screen) indicating the regions of interest.”; therefore, the user may select a barcode as a decodable indicia and not select the characters for optical character recognition (OCR), glyphs, or other visual markings – thus cropping these indicia).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Goncalves and Koziol before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to increase the speed of decoding indicia by decreasing the amount of indicia that needs to be processed.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Claims 2, 9, 19, and 27:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, wherein cropping the image scan data further comprises: for each received image frame in the image scan data, generating, at the one or more processors, a bounding box corresponding to the at least one indicia (Goncalves ¶¶35-37 discloses an image scan; ¶39 discloses four boundary edges; and ¶45 discloses if the UPC from the barcode reader is different from the UPC of a visually recognized item, a cashier or store manager may be alerted to the possibility of UPC barcode substitution fraud); 
and removing, at the one or more processors, from the image frame the at least one indicia contained within the bounding box to generate the indicia-removed image scan data (Goncalves ¶¶35-37, 39, and 45).

The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, wherein determining, at the neural network (Glaser ¶¶85, 148), the match prediction comprises: analyzing the indicia-removed image scan data to identify the physical features of the object (Goncalves ¶30 discloses an item of merchandise can be identified based on its UPC and one or more visual models of the item; ¶34 discloses an item is recognized based on the one or more acquired images which are compared to the current database of visual models of items using one of various pattern recognition algorithms known to those skilled in the art; ¶36 discloses the continuous foreground is cropped, resulting in a segmented image of the item with the background removed; ¶40 disclose the method of Fig. 5 which recognizes an item in an image using a visual model database); 
comparing the identified physical features of the object to a predetermined characteristic set of physical features (Goncalves ¶¶34, 40, 58, and 65); 
determining the second identification data based on the comparison of the identified physical features to the predetermined set of physical features (Goncalves ¶¶34, 40; ¶58 discloses the method of  FIG. 12 which describes incorporating information from a new image into a model in Accumulation mode; ¶65 disclose detection of fraud and generating an alert); and predicting a match between the first identification data and the second identification data (Goncalves ¶40; ¶60 discloses how FIG. 14 describes using the acquired UPC, acquired image data, and recognition information to either ring-up the item or create an exception 
or alert; ¶¶63-64 disclose using dimensions to detect fraud and using a threshold to predict item recognition).

The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, further comprising: communicating the authenticating signal from the one or more processors to a computer at a transaction location over a communication network (Goncalves ¶¶39, 44, 59-61, 63).
Claims 5, 12, and 29:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, further comprising: communicating the alarm signal from the one or more processors to a computer at a transaction location over a communication network (Goncalves ¶¶59-61, and 63).
Claims 6 and 13:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, wherein the match prediction is a score indicating a probability that a product is depicted in the image scan data (Goncalves ¶¶40, 62-63).
Claims 7, 14, 22, and 30:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 1, wherein the at least one indicia is a barcode, a universal product code, a quick read code, or combinations thereof (Goncalves ¶¶30-31, 35, 60).

The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 15, wherein generating the second authenticating signal different than the first authenticating signal comprises: determining a priority difference between the first identification data and the second identification data (Glaser ¶97 discloses convert the set of  the predicted objects into a checkout list – the conversion can take into account the confidence of object modeling (e.g., classification) and the operational cost of including or not including a product (e.g., impact on customer satisfaction, financial cost of missing a potential sale, etc.); ¶103 discloses bias; ¶153; ¶157 discloses modeled with higher 
Confidence depending on events; ¶248 more attention for expensive merchandise); and generating the second authenticating signal as a signal authenticating a transaction corresponding to whichever of the first identification data and the second identification data has the higher priority (Glaser ¶¶97, 103, 153, 157, 248).
Claims 17 and 25:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 15, wherein generating the second authenticating signal different than the first authenticating signal comprises: identifying a priority heuristic (Glaser ¶¶97, 103, 153, 157, 248); determining a priority difference between the first identification data and the second identification data based on the priority heuristic (Glaser ¶¶97, 103, 153, 157, 248); and generating the second authenticating signal as a signal authenticating a transaction corresponding to whichever of the first identification data and the second identification data (Glaser ¶¶153, 159, 197, 248; ¶253 discloses the checkout list with confidence level satisfying a confidence threshold; where,  generating the checkout list after inspecting the EOG can additionally factor in product pricing, customer purchase history, and/or other factors).
Claims 18 and 26:
The combination of Goncalves, Glaser, and Koziol discloses the computer-implemented method of claim 17, wherein the priority heuristic is based on a price associated with the first identification data and a price associated with the second identification data, a demand for the object, a price margin on the object, traceability of the object, category classification of the object like basic essential life sustaining or household product vs non-essential home decor product (Glaser ¶152, 208, 248-249).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666